Per Curiam.
The reason assigned by the trial judge for refusing to dismiss the complaint was erroneous, but the ruling was correct. The action, was for an accounting, and the record shows that the counter-claim, to which, the plaintiff made no reply, was allowed to the defendants in the computation-of the amount for which the plaintiff had judgment. As to the merits, the-opinion delivered by the learned judge at special term is correct. The record discloses no error, and upon the whole case it appears that substantial justice-has been done. Judgment affirmed, with costs.